EXHIBIT 4.21 CENVEO CORPORATION the GUARANTORS named in Schedule I hereto and U.S. BANK NATIONAL ASSOCIATION, as Trustee FIRST SUPPLEMENTAL INDENTURE Supplementing the Indenture of June 13, Dated as of August 20, 2008 10.5% SENIOR NOTES DUE 2016 THIS FIRST SUPPLEMENTAL INDENTURE, dated as of August 20, 2008, is among Cenveo Corporation, a Delaware corporation (the “Company”), the Guarantors (as defined herein) listed on Schedule I hereto (each a “Guarantor” and collectively the “Guarantors”), and U.S. Bank National Association, as trustee (the “Trustee”). WHEREAS, in connection with the issuance by the Company of its 10.5% Senior Notes due 2016 (the “Notes”), in the aggregate principal amount of $175,000,000, the Company, the Guarantors and the Trustee entered into an indenture dated as of June 13, 2008 (the “Indenture”); and WHEREAS, Section 9.01 of the Indenture provides that the Company, the Guarantors and the Trustee may amend or supplement the Indenture and the Notes without the consent of any holder of any outstanding Notes; and WHEREAS, the Company has authorized the execution and delivery of this First Supplemental Indenture; and WHEREAS, all things necessary to make this First Supplemental Indenture a valid agreement of the Company, the Guarantors and the Trustee have been done. NOW THEREFORE, WITNESSETH, that, for and in consideration of the premises, and in order to comply with the terms of Section 4.14 and Article Nine of the Indenture, the Company agrees with the Guarantors and the Trustee as follows: ARTICLE 1. ADDITION OF GUARANTORS SECTION 1.01. ADDITIONAL GUARANTORS Effective as of the Operative Date (as hereinafter defined), in accordance with the terms of the Indenture, Lightning Labels, LLC (the “Additional Guarantor”) hereby agrees (a) to become a Guarantor in respect of the Notes and the other obligations of the Company guaranteed by the Guarantors pursuant to Article 10 of the Indenture, with the same force and effect as if it were an original party to the Indenture in such capacity, (b) that each reference in the Indenture to a “Guarantor” shall also mean and be a reference to the Additional Guarantor, and (c) to be obligated and bound by all the terms, provisions and covenants under the Indenture (including, without limitation, Article 10 thereof) which are binding on a Guarantor. ARTICLE 2. MISCELLANEOUS SECTION 2.01. OPERATIVE DATE This First Supplemental Indenture is effective when executed (the “Operative Date”). SECTION 2.02. COUNTERPART ORIGINALS The parties may sign any number of copies of this First Supplemental Indenture.Each signed copy shall be an original, but all of them together shall constitute the same agreement. SECTION 2.03. GOVERNING LAW This First Supplemental Indenture shall be governed by and construed in accordance with the laws of the State of New York, without regard to its conflicts of laws principles. SECTION 2.04. TRUSTEE’S DISCLAIMER The recitals contained herein shall be taken as the statements of the Company, and the Trustee assumes no responsibility for their correctness.The Trustee makes no representation as to the validity or sufficiency of this First Supplemental Indenture. IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental Indenture to be duly executed, all as of the date and year first written above. CENVEO CORPORATION By:/s/ Mark S. Hiltwein Name:Mark S. Hiltwein Title:Chief Financial Officer EACH ENTITY LISTED ON SCHEDULE I HERETO By:/s/ MarkS.
